                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 11/21/19
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On November 19, 2019, Defendants filed a motion to dismiss Plaintiff’s complaint.

Plaintiff’s opposition to Defendants’ motion is due no later than January 3, 2020. Defendants’

reply to Plaintiff’s opposition is due no later than January 10, 2020. The Court intends to discuss

Defendants’ motion to dismiss during the initial pre-trial conference scheduled for December 6,

2019 at 4:00 p.m.

         The Clerk of Court is directed to send a copy of this order to Plaintiff by first-class and

certified mail.


         SO ORDERED.

Dated: November 20, 2019
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
